


110 HR 3561 IH: Community Coalitions for Access and Quality Improvement Act

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3561
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Wamp, Mr. Smith of
			 Washington, and Mr. Baca)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to make grants to community health coalitions to assist in the development of
		  integrated health care delivery, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Coalitions for Access and Quality Improvement Act
			 of 2007
				.
		2.PurposeThe purpose of this Act is to provide
			 assistance to community health coalitions as described in section 3(b) with a
			 clearly defined local need to increase access to and improve the quality of
			 health care services through activities which—
			(1)develop or
			 strengthen coordination of services to allow all individuals, including the
			 uninsured and low-income, to receive efficient and higher quality care and to
			 gain entry into and receive services from a comprehensive system of medical,
			 dental, pharmaceutical, and behavioral health care;
			(2)develop efficient
			 and sustainable infrastructure for a health care delivery system characterized
			 by effective collaboration, information sharing, and clinical and financial
			 coordination among all types of providers of care in the community; and
			(3)develop or
			 strengthen activities related to providing coordinated care for individuals
			 with chronic conditions.
			3.Grants to strengthen
			 the effectiveness, efficiency, and coordination of services
			(a)In
			 generalThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary) shall award grants to assist in
			 the development of integrated health care delivery systems to serve defined
			 communities of individuals—
				(1)to improve the
			 efficiency of and coordination among the providers providing services through
			 such systems;
				(2)to assist local
			 communities in developing programs targeted toward preventing and managing
			 chronic diseases; and
				(3)to expand and
			 enhance the services provided through such systems.
				(b)Eligible
			 entitiesTo be eligible to receive a grant under this section, an
			 entity shall be an entity that—
				(1)represents a
			 balanced consortium—
					(A)whose principal
			 purpose is to ensure the sustainable capacity for the provision of a broad
			 range of coordinated services for all residents within a community defined in
			 the entity’s grant application as described in paragraph (2); and
					(B)that includes at
			 least one of each of the following providers that serve the community (unless
			 such provider does not exist within the community, declines or refuses to
			 participate, or places unreasonable conditions on their participation)—
						(i)a
			 Federally qualified health center (as defined in section 1861(aa) of the Social
			 Security Act (42 U.S.C. 1395x(aa)));
						(ii)rural health
			 clinics and rural health networks (as defined in sections 1861(aa) and 1820(d)
			 of the Social Security Act, respectively (42 U.S.C. 1395x(aa),
			 1395i–4(d)));
						(iii)a
			 hospital with a low-income utilization rate that is greater than 25 percent (as
			 defined in section 1923(b)(3) of the Social Security Act (42 U.S.C.
			 1396r-4(b)(3))) or a critical access hospital (as defined in section 1820(c)(2)
			 of the Social Security Act (42 U.S.C. 1395i–4(c)(2)));
						(iv)a
			 public health department; and
						(v)an
			 interested public or private sector health care provider or an organization
			 that has traditionally served the medically uninsured and low-income
			 individuals; and
						(2)submits to the
			 Secretary an application, in such form and manner as the Secretary shall
			 prescribe, that—
					(A)clearly defines
			 the community to be served;
					(B)identifies the
			 providers who will participate in the community coalition under the grant and
			 specifies each provider’s contribution to the care of individuals in the
			 community;
					(C)describes the
			 activities that the applicant and the community coalition propose to perform
			 under the grant to further the objectives of this section;
					(D)demonstrates that
			 it is an established coalition with ability to build on the current system for
			 serving the community by involving providers who have traditionally provided a
			 significant volume of care for uninsured and low-income individuals for that
			 community;
					(E)demonstrates the
			 coalition’s ability to develop coordinated systems of care that either directly
			 provide or ensure the prompt provision of a broad range of high-quality,
			 accessible services, including, as appropriate, primary, secondary, and
			 tertiary services as well as pharmacy, substance abuse, behavioral health and
			 oral health services, in a manner that ensures continuity of care in the
			 community;
					(F)provides evidence
			 of community involvement, including the business community, in the development,
			 implementation, and direction of the system of care that the coalition proposes
			 to ensure;
					(G)demonstrates the
			 coalition’s ability to ensure that participating individuals are enrolled in
			 health care coverage programs, both public and private, for which the
			 individuals are eligible;
					(H)presents a plan
			 for leveraging other sources of revenue, which may include State and local
			 sources and private grant funds, and integrating current and proposed new
			 funding sources in a manner to ensure long-term sustainability of the system of
			 care;
					(I)describes a plan
			 for evaluation of the activities carried out under the grant, including
			 measurement of progress toward the goals and objectives of the program and the
			 use of evaluation findings to improve system performance;
					(J)demonstrates
			 fiscal responsibility through the use of appropriate accounting procedures and
			 management systems;
					(K)demonstrates
			 commitment to serve the community without regard to the ability of an
			 individual or family to pay by arranging for or providing free or reduced
			 charge care for the poor; and
					(L)includes such
			 other information as the Secretary may prescribe.
					(c)Limitations
				(1)In
			 generalAn eligible entity may receive a grant under this section
			 for 3 consecutive fiscal years and may receive such a grant award for 2
			 additional years if—
					(A)the eligible
			 entity submits to the Secretary a request for a grant for such additional
			 years;
					(B)the Secretary
			 determines that current performance justifies the granting of such a request;
			 and
					(C)the Secretary
			 determines that granting such request is necessary to further the objectives
			 described in subsection (a).
					(d)PrioritiesIn
			 awarding grants under this section, the Secretary—
				(1)may accord
			 priority to applicants that demonstrate the greatest extent of unmet need in
			 the community for a more coordinated system of care; and
				(2)shall accord
			 priority to applicants that best promote the objectives of this section, taking
			 into consideration the extent to which the applicant—
					(A)identifies a
			 community whose geographical area has a high or increasing percentage of
			 individuals who are uninsured or low-income;
					(B)demonstrates that
			 the applicant has included in its community coalition providers, support
			 systems, and programs that have a tradition of serving individuals and families
			 in the community who are uninsured or earn below 200 percent of the Federal
			 poverty level;
					(C)shows evidence
			 that the proposed coalition activities would expand utilization of preventive
			 and primary care services for uninsured and underinsured individuals and
			 families in the community, including pharmaceuticals, behavioral and mental
			 health services, oral health services, or substance abuse services;
					(D)proposes
			 approaches that would improve coordination between health care providers and
			 appropriate social service providers;
					(E)demonstrates
			 collaboration with State and local governments;
					(F)demonstrates that
			 the applicant makes use of non-Federal contributions to the greatest extent
			 possible; or
					(G)demonstrates
			 likelihood that the proposed activities will lead to sustainable integrated
			 delivery system as additional efforts of health systems development
			 evolve.
					(e)Use of
			 funds
				(1)Use by
			 grantees
					(A)In
			 generalExcept as provided in paragraphs (2) and (3), a grantee
			 may use amounts provided under this section only for—
						(i)direct expenses
			 associated with achieving the greater integration of a health care delivery
			 system so that the system either directly provides or ensures the provision of
			 a broad range of culturally competent services, including as appropriate
			 primary, secondary, and tertiary care and oral health, substance abuse,
			 behavioral and mental health, and pharmaceutical services; and
						(ii)direct patient
			 care and service expansions to fill identified or documented gaps within an
			 integrated delivery system.
						(B)Specific
			 usesThe following are examples of purposes for which a grantee
			 may use grant funds under this section, when such use meets the conditions
			 stated in subparagraph (A):
						(i)Increases in
			 outreach activities and closing gaps in health care service, including referral
			 to specialty services and prescription drugs and conducting ongoing outreach to
			 health disparity populations.
						(ii)Improvements to
			 care management and delivery of patient-centered care, including patient
			 navigation services.
						(iii)Improvements to
			 coordination of transportation to health care facilities.
						(iv)Development of
			 provider networks and other innovative models to engage physicians in voluntary
			 efforts to serve the medically underserved within a community.
						(v)Recruitment,
			 training, and compensation of necessary personnel.
						(vi)Acquisition of
			 technology for the purpose of coordinating care and improving provider
			 communication, including implementation of shared information systems or shared
			 clinical systems.
						(vii)Development of
			 common processes such as mechanisms for determining eligibility for the
			 programs provided through the system, common identification cards, sliding
			 scale discounts, and monitoring and tracking of outcomes.
						(viii)Development of
			 specific prevention and disease management tools and processes.
						(ix)Language access
			 services.
						(x)Facilitating the
			 involvement of community organizations to provide better access to high-quality
			 health care services to individuals at risk for or who have chronic diseases or
			 cancer.
						(xi)Helping patients
			 overcome barriers within the health care system to ensure prompt diagnostic and
			 treatment resolution of an abnormal finding of cancer or chronic
			 disease.
						(2)Direct patient
			 care limitationNot more than 20 percent of the funds provided
			 under a grant awarded under this section may be used for providing direct
			 patient care and services.
				(3)Reservation of
			 funds for national program purposesThe Secretary may use not
			 more than 7 percent of funds appropriated to carry out this section for
			 providing technical assistance to grantees, obtaining assistance of experts and
			 consultants, holding meetings, developing of tools, disseminating of
			 information, and evaluation.
				(f)Reporting by
			 granteeA grantee under this section shall report to the
			 Secretary annually regarding—
				(1)progress in
			 meeting the goals and measurable objectives set forth in the grant application
			 submitted by the grantee under subsection (b); and
				(2)the extent to
			 which activities conducted by such grantee have—
					(A)improved the
			 effectiveness, efficiency, and coordination of services for uninsured and
			 low-income individuals in the community served by such grantee, using commonly
			 accepted outcome measures;
					(B)resulted in the
			 provision of better quality health care for individuals and families in the
			 community served; and
					(C)resulted in the
			 provision of health care to such individuals at lower cost than would have been
			 possible in the absence of the activities conducted by such grantee.
					(g)Maintenance of
			 effortWith respect to activities for which a grant under this
			 section is authorized, the Secretary may award such a grant only if the
			 applicant and each of the participating providers agree that the grantee and
			 each such provider will maintain its expenditures of non-Federal funds for such
			 activities at a level that is not less then the level of such expenditures
			 during the fiscal year immediately preceding the fiscal year for which the
			 applicant is applying to receive such grant.
			(h)Technical
			 assistanceThe Secretary may provide any entity that receives a
			 grant under this section with technical and other nonfinancial assistance
			 necessary to meet the requirements of this section. The Secretary may choose to
			 provide such assistance by awarding a grant to, or entering into a contract
			 with, a State or national not-for-profit organization with expertise in
			 building successful community coalitions.
			(i)Evaluation of
			 programNot later than September 30, 2012, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report that
			 describes the extent to which projects funded under this section have been
			 successful in improving the effectiveness, efficiency, and coordination of
			 services in the communities served by such projects, including whether the
			 projects resulted in the provision of better quality health care for such
			 individuals, and whether such care was provided at lower costs than would have
			 been provided in the absence of such projects.
			(j)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$75,000,000 for
			 fiscal year 2008;
				(2)$100,000,000 for
			 fiscal year 2009;
				(3)$125,000,000 for
			 fiscal year 2010;
				(4)$150,000,000 for
			 fiscal year 2011; and
				(5)$175,000,000 for
			 fiscal year 2012.
				
